Exhibit 10.1

FORM OF

PURCHASE AND EXCHANGE AGREEMENT

5.00% CONVERTIBLE SENIOR DEBENTURES DUE JUNE 1, 2017

This PURCHASE AND EXCHANGE AGREEMENT (the “Agreement”) is made as of May 17,
2012 by and between Golden Star Resources Ltd. (the “Company”) and the
undersigned (including any other person or entities exchanging Debentures (as
defined below) hereunder for whom the undersigned holds contractual and
investment authority, the “Holder”).

RECITALS

WHEREAS, the Holder at the Closing Time (as defined below) will be the
beneficial owner of the aggregate principal amount of 4.00% convertible senior
unsecured debentures due November 30, 2012 of the Company (the “Debentures”),
identified on Schedule “A” hereto in respect of the Holder, issued pursuant to a
trust indenture dated as of November 8, 2007 (the “Indenture”), between the
Company and The Bank of New York Mellon, as successor to Bank of New York, as
trustee (the “Trustee”);

WHEREAS, the Debentures, to date, have not matured and have not been
transferred, pledged, assigned or otherwise encumbered;

WHEREAS, the Holder desires to sell, and the Company desires to acquire from the
Holder, the aggregate principal amount of Debentures identified on Schedule “A”
hereto in respect of the Holder (the “Subject Debentures”);

WHEREAS, the Holder and the Company have agreed that the Company will acquire
the Holder’s Subject Debentures and the Holder will deliver for exchange the
Subject Debentures in exchange for the issuance by the Company to the Holder of
the aggregate principal amount of new convertible senior unsecured debentures of
the Company due June 1, 2017 (the “New Debentures”) set forth on Schedule “A”
hereto in respect of the Holder in accordance with the terms set forth in this
Agreement; and

WHEREAS, the Company has duly authorized the creation of the New Debentures with
the tenor and amount and with such terms and conditions as set forth in a new
trust indenture between the Company and the Trustee, in substantially the form
attached on Schedule “B” hereto and to be dated the date of closing of this
transaction (the “New Indenture”).



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and agreements of the parties contained herein and for
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

SECTION 1

EXCHANGE OF THE SUBJECT DEBENTURES

1.1 Subject to the terms and conditions of this Agreement, the Company agrees to
exchange with the Holder and the Holder agrees to deliver, transfer and assign,
with good and marketable title and free and clear of any and all Encumbrances
(as defined below) whatsoever, to the Company the aggregate principal amount of
Subject Debentures and New Debentures set forth on Schedule “A” hereto, such
amounts representing an exchange of 1.04 New Debentures for each 1.00 Subject
Debenture. Notwithstanding anything herein, in the Indenture or otherwise to the
contrary, the Company shall pay interest to May 31, 2012 to the Holder in
respect of the Subject Debentures exchanged hereunder in the same manner as
payment shall be made in respect of Debentures that are not exchanged. The
Company is repurchasing the Subject Debentures in compliance with Section 3.2.1
of the Indenture.

1.2 The Holder hereby agrees that receipt of the New Debentures is sufficient
consideration for the sale, transfer and assignment of the Holder’s interest in
the Subject Debentures to the Company without reservation and the Company hereby
agrees that receipt of the transferred Subject Debentures from the Holder is
sufficient consideration for the due issuance of the New Debentures to the
Holder as fully paid securities of the Company.

1.3 The delivery of the Holder’s interest in the Subject Debentures to the
Company and issuance of the New Debentures by the Company to each the Holder and
payment of any accrued and unpaid interest contemplated hereby shall take place
at a closing to be held on or about noon (New York City time), May 31, 2012 or
at such other time and place as the Company may designate by notice to the
Holder with the consent of the Holder (the “Closing Time”). The obligations of
the parties to exchange Subject Debentures for New Debentures are subject to the
satisfaction (or waiver) at or prior to the Closing Time of the conditions
precedent set forth in Section 2 for the benefit of the Holder and Section 3 for
the benefit of the Company.

1.4 On or prior to the Closing Time, the Holder shall deliver the Holder’s
Subject Debentures to the Company, duly endorsed to the Company or accompanied
by an assignment duly endorsed to the Company in a form reasonably acceptable to
the Trustee and the Company, or by means of the book-entry or DWAC (automated
system for deposits and withdrawals of securities) transfer procedures of The
Depositary Trust Company (“DTC”), as depositary for the Subject Debentures, or
by other means of transfer reasonably acceptable to the Company and the Trustee.
The New Debentures will be represented by one or more definitive global
securities in book-entry form which will be deposited by or on behalf of the
Company with DTC or its designated custodian. On or prior to the Closing Time,
the Company will deliver the New Debentures to the Holder, against delivery by
or on behalf of the Holder of the Holder’s Subject Debentures, by causing DTC to
credit the New Debentures to the account of the Holder at DTC. The Company is
responsible for the payment of any documentary, stamp or other transfer taxes
that may be payable in respect of the transfer of the Subject Debentures.

 

-2-



--------------------------------------------------------------------------------

1.5 The Holder hereby agrees that upon delivery of the Holder’s New Debentures
and unpaid interest thereon, the Subject Debentures shall be cancelled by the
Trustee and the Company shall have no further obligation to the Holder or any
other person thereunder.

1.6 The parties acknowledge and agree that the terms and conditions of the New
Debentures will be governed by the terms and conditions of the New Debentures
and the New Indenture.

1.7 The Company and the Holder hereby acknowledge and agree that the exchange of
the Subject Debentures for New Debentures shall constitute a payment made by or
on behalf of the Company under or with respect to the Subject Debentures for the
purposes of Section 2.16 of the Indenture and, accordingly, subject to the
limitation set forth therein, the Company agrees to pay all “Additional
Amounts”.

SECTION 2

CONDITIONS PRECEDENT TO THE HOLDER’S OBLIGATION TO CLOSE

The Holder’s obligation to deliver, transfer and assign the Holder’s Subject
Debentures and to take the other actions required to be taken by the Holder
pursuant to this Agreement are subject to the satisfaction, or waiver, of the
following conditions:

2.1 The representations and warranties of the Company made in Section 5 of this
Agreement shall be true and correct in all respects, as of the date hereof and
as of the Closing Time as though then made (except for representations and
warranties that speak as of a specific date or time which shall be true and
correct in all respects as of such specified date or time).

2.2 The Company shall have duly performed and complied with all of the
obligations that the Company is required to perform or to comply with pursuant
to this Agreement on or prior to the Closing Time.

2.3 The Company and the Trustee shall have executed the New Indenture, in
substantially the form and substance attached as Schedule “B” hereto, with
changes as agreed by the parties, for the issuance of the New Debentures.

2.4 The common shares of the Company issuable upon conversion or maturity of the
New Debentures (the “Shares”) shall have been approved for listing by the NYSE
MKT LLC stock exchange (the “NYSE MKT”) and conditionally approved (subject only
to compliance with the documentary filing requirements set forth in a
conditional approval letter of the TSX) for listing by the Toronto Stock
Exchange (the “TSX” and together with the NYSE MKT, the “Exchanges”).

2.5 The New Debentures shall be qualified for settlement through the book-entry
or DWAC (automated system for deposits and withdrawals of securities) transfer
procedures of DTC.

2.6 The Holder receiving at the Closing Time legal opinions dated the date of
the closing of the purchase and exchange transaction contemplated by this
agreement, addressed to the

 

-3-



--------------------------------------------------------------------------------

Holder, (i) from Fasken Martineau DuMoulin LLP, Canadian counsel to the Company
in respect of the matters set forth in Schedule “C”, (ii) from Davis Graham &
Stubbs LLP, the Company’s United States counsel, in respect of the matters set
forth in Schedule “D-1” and (iii) from Hughes Hubbard & Reed LLP, the Company’s
New York counsel, in the form attached as Schedule “D-2”; in giving the opinions
contemplated above, counsel to the Company shall be entitled to deliver opinions
of local counsel, and counsel to the Company and any such local counsel shall be
entitled to rely, as to matters of fact only, upon, among other things, the
representations and warranties of Holder contained in this Agreement,
certificates from the Company signed by officers of the Company in positions to
have knowledge of such facts and their accuracy, certificates of such public
officials and other persons as are necessary or desirable and certificates of
the Company’s registrar and transfer agent as to the number of capital stock of
the Company issued and outstanding.

2.7 No action or proceeding shall be pending or threatened by any person to
enjoin, restrict or prohibit any of the transactions contemplated by this
Agreement and there shall not be any order, ruling or decision issued or granted
by a court or other regulatory or administrative authority that has the effect
of prohibiting or restricting the issuance of the New Debentures or the Shares
on conversion or maturity of the New Debentures and no proceedings for such
purposes have been instituted or are pending or threatened.

2.8 At the closing of the transactions hereunder Debentures in an aggregate
principal amount of no less than US$74,510,000 (including the Debentures being
exchanged pursuant hereto) shall simultaneously be exchanged for new debentures
being issued pursuant to the New Indenture pursuant to agreements substantially
identical to this Agreement and on terms identical to the terms hereunder.

SECTION 3

CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATION TO CLOSE

The Company’s obligation to issue the New Debentures in exchange for the Subject
Debentures and to take the other actions required to be taken by the Company
pursuant to this Agreement are subject to the satisfaction, or waiver, of the
following conditions:

3.1 The representations and warranties of the Holder made in Section 4 and in
Schedule “E” shall be true and correct in all respects, as of the date hereof
and as of the Closing Time as though then made (except for representations and
warranties that speak as of a specific date or time which shall be true and
correct in all respects as of such specified date or time).

3.2 The Holder shall have duly performed and complied with all of the
obligations that the Holder is required to perform or to comply with pursuant to
this Agreement on or prior to the Closing Time.

3.3 The Shares shall have been approved for listing by the NYSE MKT and
conditionally approved for listing by the TSX (subject only to compliance with
the documentary filing requirements of the TSX set forth in a conditional
approval letter of the TSX).

 

-4-



--------------------------------------------------------------------------------

3.4 The Trustee shall have executed the New Indenture regarding the issuance of
the New Debentures.

3.5 No action or proceeding shall be pending or threatened by any person to
enjoin, restrict or prohibit any of the transactions contemplated by this
Agreement and no order, ruling or decision has been or will have been issued or
granted by a court or other regulatory or administrative authority that has the
effect of prohibiting or restricting any distribution or trade of the New
Debentures or the Shares issuable thereunder and no proceedings for such
purposes have been instituted or are pending or threatened.

SECTION 4

REPRESENTATIONS AND WARRANTIES OF THE HOLDER

The Holder, severally and not jointly, represents and warrants to the Company
with respect to only itself, as of the date hereof and as of Closing Time that:

 

  (a) The execution, delivery and performance by the Holder of this Agreement,
and the consummation of the transactions contemplated hereby are within the
powers of the Holder and have been or will have been duly authorized by all
necessary action on the part of the Holder, and that this Agreement constitutes
a valid and binding agreement of the Holder, enforceable in accordance with its
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement or creditors’ rights generally or (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.

 

  (b) The execution, delivery and performance by the Holder of this Agreement
and the consummation of the transactions contemplated hereby require no order,
license, consent, authorization or approval of, or exemption by, or action by or
in respect of, or notice to, or filing or registration with, any governmental
body, agency or official on the part of the Holder.

 

  (c) The execution, delivery and performance by the Holder of this Agreement,
and the consummation of the transactions contemplated by this Agreement, do not
and will not (i) violate the articles of incorporation or bylaws (or similar
constituent documents) of the Holder, (ii) violate any agreement to which the
Holder is a party or by which the Holder or any of its property or assets is
bound, or (iii) violate any law, rule, regulation, judgment, injunction, order
or decree applicable to the Holder, except in the case of clauses (ii) and
(iii) above, for such violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of the Holder to perform its obligations hereunder.

 

  (d)

As of the Closing Time, the Holder will be the beneficial owner of the Subject
Debentures, free and clear of any encumbrances, including, without limitation,
any charge, claim, condition, equitable interest, lien, option,

 

-5-



--------------------------------------------------------------------------------

  pledge, security interest, right of first refusal, or restriction of any kind,
including any restriction on use, voting, transfer, receipt of income, or
exercise of any other attribute of ownership (other than any restrictions on
transfer that may be applicable under any applicable securities laws)
(collectively, “Encumbrances”).

 

  (e) The Holder has received all the information it considers necessary or
appropriate to determine whether to exchange the Subject Debentures for the New
Debentures pursuant to this Agreement. The Holder represents that (i) the
Company has not made any representation or warranty, express or implied, except
as set forth herein, regarding any aspect of the exchange of the Subject
Debentures for the New Debentures, the operations or financial condition of the
Company or the value of the Subject Debentures or the New Debentures; (ii) the
Holder has conducted its own evaluation of the Company, the New Debentures and
the transactions contemplated in this Agreement; (iii) the Holder is relying
upon the representations in this Agreement and its own independent evaluation of
the Company, the Subject Debentures, and the New Debentures and has had access
to such information concerning the Company, the Subject Debentures and the New
Debentures as it deems necessary to enable it to make an informed investment
decision concerning the exchange of the New Debentures for the Subject
Debentures; (iv) the Holder is sophisticated and has knowledge and experience in
business and financial matters and is capable of evaluating the risks and merits
of an investment in the New Debentures; (v) the Holder is able to bear the
economic risk of the loss of its entire investment in the New Debentures; and
(vi) neither the Company nor any of its affiliates is acting or has acted as an
advisor to the Holder in deciding to invest in the New Debentures.

 

  (f) The Holder has had an opportunity to evaluate the applicable tax
consequences of the exchange of the Subject Debentures for the New Debentures
and the transactions contemplated by this Agreement with its own tax advisors.
With respect to its evaluation of the tax consequences, the Holder is relying on
such advisors and not, except as set forth herein, on any statements or
representations of the Company.

 

  (g) The Holder acknowledges that the Company’s offer of an exchange of New
Debentures for the Subject Debentures was not, to the Holder’s knowledge, part
of a general solicitation. The Holder acknowledges that this Agreement and the
transactions contemplated hereunder have been negotiated at arms-length and that
it is independently represented by legal advisors.

 

  (h) The Holder acknowledges that:

 

  (i) No federal, state or provincial securities commission or similar
regulatory authority has reviewed or passed on the merits, fairness or
advisability of the New Debentures;

 

-6-



--------------------------------------------------------------------------------

  (ii) There is no government or other insurance covering the New Debentures;

 

  (iii) There are risks associated with the purchase of the New Debentures and
the Holder is aware of the risks, including the risk factors in the Company’s
Annual Report on Form 10-K for the year ended December 31, 2011 filed under the
United States Securities Exchange Act of 1934, as amended (the “U.S. Exchange
Act”) and the risk factors set forth in Schedule “G” hereto; and

 

  (iv) The Company is relying upon the truth of the representations and
warranties in this Section 4 and Schedule “E” in connection with the exchange of
the Subject Debentures for New Debentures hereunder.

 

  (i) The Holder represents and warrants to the Company that the Holder is not
an “affiliate” of the Company as such term is defined in Rule 12b-2 of the U.S.
Exchange Act.

 

  (j) The Holder hereby makes the representations in Schedule “E” hereto.

 

  (k) The Holder is not resident in any province or territory of Canada and the
Holder agrees and acknowledges that no offer to purchase the Debentures,
solicitation of an offer to sell the Debentures, acceptance of an offer to sell
the Debentures or any combination of the foregoing was made to the Holder in any
province or territory of Canada.

 

  (l) The Holder is acquiring the New Debentures as principal for its own
account and not for the benefit of any other person and not with a view to the
resale or distribution of all or any of the New Debentures; provided, however,
that by making the representations herein, the Holder does not agree to hold any
of the New Debentures for any minimum or other specific term and reserves the
right, subject to the provisions of Section 7.5, to dispose any of the New
Debentures at any time in accordance with or pursuant to a registration
statement or an exemption under the U.S. Securities Act (as defined below).

 

  (m) The Holder is at arm’s length with, and is not an insider or affiliate
(each, within the meaning of the Canadian Securities Laws (as defined below)) of
the Company. The Holder is not and will not become a “control person” of the
Company by virtue of the acquisition of the New Debentures and does not intend
to act in concert with any other person to form a control group of the Company.

 

  (n) The Holder has not received, nor has it requested any offering memorandum
(as defined under Canadian Securities Law) or any other document from the
Company describing the business and affairs of the Company with respect to the
transaction contemplated by this Agreement or the New Debentures or the Shares.

 

-7-



--------------------------------------------------------------------------------

  (o) The Holder acknowledges that the Company may be required by applicable
Canadian Securities Laws to disclose to certain regulatory authorities the
identity of the Holder and certain other information relating to its acquisition
of New Debentures.

 

  (p) The Holder and its advisors have had a full opportunity to, and have
reviewed, the New Indenture and the form of New Debenture, and have had an
opportunity to and have asked, the Company all questions and received all the
information they consider necessary or appropriate in regards thereto.

SECTION 5

REPRESENTATIONS AND WARRANTIES OF COMPANY

The Company represents and warrants to the Holder, as of the date hereof and as
of the Closing Time, that:

 

  (a) The execution, delivery and performance by the Company of this Agreement
and the New Indenture, and the consummation of the transactions contemplated
hereby are within the powers of the Company and have been or will have been duly
authorized by all necessary action on the part of the Company, and that this
Agreement and the New Indenture constitute valid and legally binding agreements
of the Company, enforceable in accordance with their terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and other laws of general application affecting
enforcement or creditors’ rights generally or (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies (collectively, the “Enforceability Exceptions”).

 

  (b) Assuming the accuracy of the representations of the Holder set forth
herein, the execution, delivery and performance by the Company of this Agreement
and the consummation of the transactions contemplated hereby require no order,
license, consent, authorization or approval of, or exemption by, or action by or
in respect of, or notice to, or filing or registration with, any governmental
body, agency or official on the part of the Company, except for such filings as
have been made or will be made after the Closing Time within such times
prescribed by applicable securities laws, and such consents, approvals,
authorizations, registrations or qualifications as may be required under
provincial or state securities or blue sky laws or the rules of any applicable
stock exchange.

 

  (c)

The execution, delivery and performance by the Company of this Agreement, and
the consummation of the transactions contemplated by this Agreement, do not and
will not (i) violate the articles of arrangement or bylaws of the Company (or
other constituent documents), (ii) violate any agreement to which the Company is
a party or by which the Company or any of its property or assets is bound,
(iii) violate any law, rule, regulation, judgment,

 

-8-



--------------------------------------------------------------------------------

  injunction, order or decree applicable to the Company, except where the
violations in (ii) and (iii) would not, in the aggregate, reasonably be expected
to have a Material Adverse Effect. As used herein, “Material Adverse Effect”
means any material adverse effect, individually or in the aggregate with all
other effects, on (i) the business, properties, assets, operations, results of
operations, condition (financial or otherwise) or prospects of the Company and
its subsidiaries, individually or taken as a whole, or on the transactions
contemplated hereby and the New Indenture or by the agreements and instruments
to be entered into in connection herewith or therewith or (ii) the Company’s
authority or ability to perform its obligations hereunder or under the New
Indenture.

 

  (d) The New Debentures have been duly authorized by the Company and, when duly
executed, authenticated, issued and delivered as provided in the New Indenture
and exchanged for the Subject Debentures as provided herein, will be duly and
validly issued and outstanding (and the issuance of the New Debentures will not
be subject to any taxes in Canada or any liens or charges or any preemptive or
similar rights) and will constitute valid and legally binding obligations of the
Company enforceable against the Company in accordance with their terms, subject
to the Enforceability Exceptions, and will be entitled to the benefits of the
New Indenture.

 

  (e) Upon issuance and delivery of the New Debentures in accordance with this
Agreement and the New Indenture, the New Debentures will be convertible at the
option of the holder thereof into Shares in accordance with the terms of the New
Debentures and the New Indenture; the Shares issuable upon conversion or
maturity of the New Debentures have been duly authorized and reserved and, when
issued upon conversion of the New Debentures in accordance with the terms of the
New Debentures and the New Indenture, will be validly issued, fully paid and
non-assessable, and the issuance of the Shares will not be subject to any taxes
in Canada or any liens or charges or any preemptive or similar rights.

 

  (f) On or before the Closing Time, the Shares issuable upon conversion or
maturity of the New Debentures shall have been approved for listing on the NYSE
MKT and conditionally approved for listing on the TSX (subject only to
compliance with the documentary filing requirements of the TSX set forth in a
conditional approval letter of the TSX).

 

  (g) The Company has made no general solicitation in connection with the
exchange of the Subject Debentures for the New Debentures.

 

  (h) The Company is not, and has never been, an issuer identified in Rule
144(i)(1) under the U.S. Securities Act of 1933 (the “U.S. Securities Act”).

 

  (i) The New Debentures are an “excluded obligation” for purposes of subsection
214(8) of the Income Tax Act (Canada).

 

-9-



--------------------------------------------------------------------------------

  (j) Since December 31, 2008, the Company has (i) been subject to and in
compliance in all material respects with the reporting requirements of
Section 13 or Section 15(d) of the U.S. Securities Exchange Act of 1934
(together with the U.S. Securities Act, the “U.S. Securities Laws”);
(ii) properly filed on a timely basis with the NYSE MKT, all material reports
and documents required to have been filed by it pursuant to the rules and
regulations of the NYSE MKT, and (iii) properly filed on a timely basis all
material reports or other documents required to have been filed by it with the
securities commission or similar regulatory body of each province of Canada, the
TSX or any other applicable Canadian governmental authorities pursuant to
applicable securities statutes of the provinces of Canada, the respective rules
and regulations under such statutes, and applicable published policy statements,
instruments, notices and blanket orders of the securities regulatory authorities
in the provinces of Canada (the “Canadian Securities Laws”), except in each case
where failure to file such reports or other documents would not have a material
adverse effect; true and complete copies of all such reports and other documents
are available upon request.

 

  (k) The Company’s common shares are posted and listed for trading on the
Exchanges and the Company is not in default in any material respect of any of
the listing requirements of the Exchanges.

 

  (l) Each document filed under applicable Canadian Securities Laws and each
document filed with the SEC since December 31, 2011 (the “Company Public
Disclosure Documents”) pursuant to Section 13(a) or 15(d) of the U.S. Exchange
Act complied when so filed in all material respects with U.S. Securities Laws
and Canadian Securities Laws, as applicable; and none of such documents
contained, at the time of its filing, any untrue statement of a material fact or
omitted at the time of its filing to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, except to the extent
superseded by any subsequent information or statement in a subsequent Company
Public Disclosure Document filed prior to the date hereof.

 

  (m) No order, ruling or determination having the effect of ceasing, suspending
or restricting trading in any securities of the Company or prohibiting the sale
of the New Debentures or any of the Company’s issued securities has been issued
and no proceeding, investigations or inquiries for such purpose is pending or,
to the knowledge of the Company threatened;

 

  (n) The Company is a “reporting issuer” or its equivalent under the securities
laws of each of the Canadian provinces, and is not noted as being in default.

 

  (o) No material change relating to the Company on a consolidated basis has
occurred as of the date hereof with respect to which the requisite material
change report has not been filed and no such disclosure has been made on a
confidential basis that remains subject to confidentiality.

 

-10-



--------------------------------------------------------------------------------

  (p) The Company’s common shares are registered under Section 12(b) of the U.S.
Exchange Act; and accordingly, the Company is subject to the reporting
requirements of Section 13 of the U.S. Exchange Act.

 

  (q) The Company meets the general eligibility requirements for use of Form S-3
under the U.S. Securities Act.

 

  (r) The Company has complied with the requirements of the Canadian Securities
Laws to which it is subject and any documents filed by the Company pursuant to
Canadian Securities Laws do not contain any misrepresentation as of the date
hereof (as defined in the Securities Act (Ontario)); provided that the foregoing
shall not apply with respect to statements contained in documents relating
solely to the Holder or provided by the Holder and to the extent any information
or statement in a Company Public Disclosure Document or document filed pursuant
to applicable Canadian Securities Laws has been superseded by any subsequent
information or statement in a subsequent Company Public Disclosure Document
filed prior to the date hereof.

 

  (s) The New Debentures are not, and as of the Closing Time will not be,
(i) listed on a national securities exchange in the United States registered
under Section 6 of the U.S. Exchange Act, (ii) quoted in an “automated
inter-dealer quotation system”, as such term is used in the U.S. Exchange Act,
or (iii) convertible or exchangeable into common shares at an effective
conversion premium (calculated as specified in paragraph (a)(6) of Rule 144A
promulgated under the U.S. Securities Act) of less than 10 percent for
securities so listed.

 

  (t) No registration or filing under the Trust Indenture Act of 1939, as
amended, relating to the New Indenture (the “Form T-3”) is required to be filed
with the SEC.

 

  (u) No Event of Default (as defined in the Indenture) has occurred that is
continuing as of the date hereof.

 

  (v) The Company is a company duly organized and is existing in good standing
under the laws of Canada.

 

  (w) No commission or other remuneration based on arrangements made by the
Company shall be payable by the Holder in connection with the transactions
contemplated hereby.

 

  (x) Assuming the accuracy of the representations of the Holder set forth
herein, and subject to the provisions of Section 7.5, the Shares will be freely
transferable without restriction by the Holder. The certificates representing
the Shares will not bear any restrictive legend under the U.S. Securities Act or
otherwise.

 

-11-



--------------------------------------------------------------------------------

  (y) Except for any information that is disclosed in the 8-K Filing (as defined
below), the Company confirms that neither it nor any other person acting on its
behalf has provided any Holder or its agents or counsel with any information
that constitutes or could reasonably be expected to constitute material,
non-public information. The Company understands and confirms that the Holder
will rely on the foregoing representations in effecting transactions in
securities of the Company. No event or circumstance other than those described
in the 8-K Filing has occurred or information exists with respect to the Company
or any of its subsidiaries or its or their business, properties, prospects,
operations or financial conditions, which, under applicable law, rule or
regulations, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed. No Material Adverse Effect
currently exists.

 

  (z) For United States Federal income tax purposes, the Company will treat the
exchange of the Subject Debentures for the New Debentures as a recapitalization
within the meaning of Section 368(a)((1)(E) of the Internal Revenue Code of
1986, as amended, and the Company will file all Tax returns, reports and other
forms in a manner consistent with that treatment.

 

  (aa) The Company (i) has an active non-securities business; (ii) has not held
itself out as being in the business of trading in securities; (iii) trades in
securities infrequently; (iv) has not, and does not expect to be, compensated
for trading in securities; (v) does not act as an intermediary (as defined under
applicable securities laws); (vi) does not produce, or intend to produce, a
profit from trading in securities; (vii) does not employ or otherwise contract
individuals to perform activities on its behalf that are similar to those
performed by a registrant under applicable securities laws (other than
underwriting in the normal course of a distribution or trading for its own
account); (viii) does not solicit investors actively; and (ix) does not act as
an intermediary by investing client money in securities.

SECTION 6

EXEMPT TRANSACTION

6.1 The Holder understands and acknowledges that the New Debentures and the
Shares have not been and will not be registered under the U.S. Securities Act or
any applicable state securities laws and that the exchange of the Subject
Debentures for the New Debentures hereby is intended to be exempt from such
registration requirements pursuant to Section 4(2) of the U.S. Securities Act
and exemptions from state securities laws, and will not be subject to resale
restrictions in the U.S. under applicable U.S. securities laws and under the
rules of the NYSE MKT, which exemptions and absence of resale restrictions
depend upon, among other things, the accuracy of the Holder’s representations
set forth herein. For the purposes of Rule 144, the Company acknowledges that
the holding period of the New Debentures (including the corresponding Shares
into which they are converted) may be tacked onto the holding period of the
Subject Debentures, and the Company agrees not to take any position contrary to
this Section 6.1 unless such position is required by subsequent

 

-12-



--------------------------------------------------------------------------------

changes in applicable laws and regulations make such position contrary to such
applicable laws and regulations. The Company agrees to take all actions,
including, without limitation, the issuance by its legal counsel of any
necessary legal opinions required by its transfer agent or otherwise, necessary
to (i) issue the New Debentures on the Closing Date without restriction and not
containing any restrictive legends without the need for any action by any
Holder, and (ii) issue the Shares upon the conversion or maturity of the New
Debentures without restriction and not containing any restrictive legends
without the need for any action by any Holder other than as may be reasonably
requested by Company or its counsel including to assure compliance with the
requirements of Rule 144.

SECTION 7

COVENANTS

7.1 The Company will reserve and keep available at all times, free of
pre-emptive rights, Shares for the purpose of enabling the Company to satisfy
all obligations to issue the Shares upon conversion or maturity of the New
Debentures. The Shares issuable upon conversion or maturity of the New
Debentures are duly listed, and admitted and authorized for trading, subject
only to official notice of issuance and approval, on the NYSE MKT and have been
conditionally approved for listing on the TSX (subject only to compliance with
the documentary filing requirements of the TSX set forth in a conditional
approval letter of the TSX). The Company shall use reasonable best efforts to
secure the listing of all of the Shares on the NYSE MKT and the TSX and
commercially reasonable efforts to maintain such listings until the Maturity
Date of the New Debentures. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 7.1.

7.2 While the New Debentures remain outstanding, the Company will, during any
period in which the Company is either not subject to or not in compliance with
Section 13 or 15(d) of the U.S. Exchange Act, furnish to holders of the New
Debentures, prospective purchasers of the New Debentures designated by such
holders, in each case upon request, the information required to be delivered
pursuant to Rule 144A(d)(4) under the U.S. Securities Act.

7.3 The Company agrees to take reasonable best efforts, including, without
limitation, the issuance by its legal counsel of any reasonably necessary legal
opinions, necessary to issue Shares that are freely tradable on the NYSE MKT
without restriction and not containing any restrictive legend as and to the
extent permitted by Rule 144 of the U.S. Securities Act without the need for any
action by the Holder other than as may be reasonably requested by Company or its
counsel including to assure compliance with the requirements of Rule 144.

7.4 On or prior to 8:30 a.m., New York City time, on the trading day immediately
succeeding the date of this Agreement, the Company shall issue a press release
announcing the entry into this Agreement and file a Form 8-K with the Securities
and Exchange Commission (the “SEC”) describing the terms of the transactions
contemplated by this Agreement and the New Indenture in the form required by the
U.S. Exchange Act, and attaching this Agreement, the New Indenture and such
other agreements ancillary thereto as required under the U.S. securities laws as
exhibits to such filing (including all attachments, the “8-K Filing”). From and
after the 8-K Filing, no Holder shall be in

 

-13-



--------------------------------------------------------------------------------

possession of any material, nonpublic information received from the Company, any
of its subsidiaries or any of its respective officers, directors, employees or
agents, that is not disclosed in the 8-K Filing. The Company shall provide the
Holder with a copy of the press release and 8-K Filing and an opportunity to
review and comment thereon prior to its release or filing, as applicable. The
Company shall not, and shall cause each of its subsidiaries and its and their
respective officers, directors, employees and agents, not to, provide any Holder
with any material, non-public information regarding the Company or any of its
subsidiaries from and after the filing of the 8-K Filing, without the express
written consent of the Holder. If a Holder has, or believes it has, received any
such material, nonpublic information regarding the Company or any of its
subsidiaries from the Company, any of its subsidiaries or any of their
respective officers, directors, or agents, other than as required in writing by
the Holder, it may provide the Company with written notice thereof. The Company
shall, within five (5) business days of receipt of such notice, make public
disclosure of such material, nonpublic information. In the event of a breach of
the foregoing covenant by the Company, any of its subsidiaries, or any of its or
their respective officers, directors, employees and agents, in addition to any
other remedy provided herein or in the New Indenture, a Holder shall have the
right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, nonpublic information without the
prior approval by the Company, its subsidiaries, or any of its or their
respective officers, directors, employees or agents. No Holder shall have any
liability to the Company, its subsidiaries, or any of its or their respective
officers, directors, employees, stockholders or agents for any such disclosure.
Subject to the foregoing, neither the Company, its subsidiaries nor any Holder
shall issue any press releases or any other public statements with respect to
the transactions contemplated hereby; provided, however, that the Company shall
be entitled, without the prior approval of any Holder, to make any press release
or other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) the Holder shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release). Without the
prior written consent of the Holder, and except as contemplated by the prior
subsection (i) or as required by applicable law or regulation, neither the
Company nor any of its subsidiaries or affiliates shall disclose the name of the
Holder in any filing, announcement, release or otherwise.

7.5 The Holder covenants and agrees that it will not, during the period ending
on the date that is four (4) months plus one (1) day after the date of issuance
of the New Debentures pursuant to the terms of this Agreement, sell or otherwise
effect a trade of any of the New Debentures held by the Holder, or any Shares
issued to the Holder upon conversion of such New Debentures, to any person
resident in Ontario, Canada or any person acquiring such New Debentures or
Shares for the benefit of another person resident in Ontario, Canada, other than
in a transaction to which the prospectus or registration requirements applicable
in Ontario, Canada will be deemed/construed to apply (subject to available
exemptions therefrom).

 

-14-



--------------------------------------------------------------------------------

SECTION 8

SURVIVAL; INDEMNITY

The representations and warranties of the parties hereto contained in this
Agreement shall survive the consummation of the transactions contemplated
hereby. The Company agrees to indemnify and protect the Holder, its employees,
contractors, agents and attorneys and its successors and assigns and hold them
harmless from and against any and all losses, liabilities, costs and expenses
(including reasonable attorneys’ fees) incurred as a result of (a) the breach by
the Company of any of its representations, warranties or covenants contained in
this Agreement or (b) any cause of action, suit or claim brought or made against
(i) the Holder by a third party (including for these purposes a derivative
action brought on behalf of the Company) and arising out of or resulting from
the execution, delivery, performance or enforcement of this Agreement or the New
Indenture or any other certificate, instrument or document contemplated hereby
or thereby which cause of action, suit or claim does not arise out of
arrangements or regulatory requirements relating to the Holder that do not
relate to the Company or (ii) the Holder by a third party and arising out of or
resulting from any disclosure made by the Holder pursuant to Section 7.4. To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the losses, liabilities, costs and expenses (including
reasonable attorneys’ fees) which is permissible under applicable law.

SECTION 9

NOTICES

All notices, requests and other communications to any party hereunder shall be
in writing (including facsimile transmission) and shall be given,

if to a Holder, as indicated on the signature pages hereto,

with a copy (for informational purposes only) to:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Telephone:    (212) 756-2000 Facsimile:    (212) 593-5955 Attention:    Eleazer
N. Klein, Esq. Email:    eleazer.klein@srz.com

 

-15-



--------------------------------------------------------------------------------

if to the Company to:

Golden Star Resources Ltd.

Suite 300-10901 West Toller Drive

Littleton, Colorado 80127-6312

Attention: Bruce Higson-Smith, Senior Vice President Finance and Corporate
Development

Fax: 303-830-9094

With a copy to:

Davis Graham & Stubbs LLP

1550 Seventeenth Street, Suite 500

Denver, Colorado, USA M5J 2S1

Attn: Michelle Shepston

Fax: 303-893-1379

and to:

Fasken Martineau DuMoulin LLP

Suite 2400, 333 Bay Street, Bay Adelaide Centre, Box 20

Toronto, Ontario, Canada M5H 2T6

Attn: John Turner

Fax: 416-364-7813

or to such other address, e-mail address or telecopy number and with such other
copies as such party may hereafter specify for the purpose of notice. All such
notices, requests and other communications shall be deemed received on the date
of receipt by the recipient thereof if received prior to 6 p.m. (New York time)
in the place of receipt and such day is a business day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding business day in the place of receipt.

SECTION 10

AMENDMENTS AND WAIVERS

Any provision of this Agreement may be amended or waived if, but only if, such
amendment or waiver is in writing and is signed, in the case of an amendment, by
each party to this Agreement, or in the case of a waiver, by such party against
whom the waiver is to be effective. No failure or delay by any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by law.

 

-16-



--------------------------------------------------------------------------------

SECTION 11

EXPENSES

The Company shall not be responsible for the fees or expenses of any person
engaged by any Holder in connection with the transaction contemplated by this
Agreement and all costs and expenses incurred in connection with this Agreement
shall be paid by the party incurring such cost or expense; provided, however,
that the reasonable fees and expenses of one legal advisor for the holders
participating in the exchange in each of Canada and the United States in
connection with the transactions contemplated hereby and in connection with our
previous potential exchange transactions shall be paid and reimbursed by the
Company.

SECTION 12

SUCCESSORS AND ASSIGNS

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns; provided that
no party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of each other party hereto.

SECTION 13

GOVERNING LAW

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

-17-



--------------------------------------------------------------------------------

SECTION 14

COUNTERPARTS; THIRD PARTY BENEFICIARIES

This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. This Agreement shall become effective when each
party hereto shall have signed this Agreement and the Closing Time has occurred.
No provision of this Agreement shall confer upon any person other than the
parties hereto any rights or remedies hereunder.

SECTION 15

ENTIRE AGREEMENT

This Agreement and the New Indenture constitute the entire agreement between the
parties with respect to the subject matter of this Agreement and the New
Indenture and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter of this
Agreement and the New Indenture.

SECTION 16

CAPTIONS

The captions herein are included for convenience of reference only and shall be
ignored in the construction or interpretation hereof.

SECTION 17

SEVERABILITY

If any provision of this Agreement is prohibited by law or otherwise determined
to be invalid or unenforceable by a court of competent jurisdiction, the
provision that would otherwise be prohibited, invalid or unenforceable shall be
deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity or unenforceability of such provision shall not
affect the validity of the remaining provisions of this Agreement so long as
this Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

SECTION 18

FURTHER ASSURANCES

Each party hereby agrees to execute any additional documents and take any
additional actions as may be reasonably necessary to carry out the terms of this
Agreement.

 

-18-



--------------------------------------------------------------------------------

SECTION 19

SEDAR AND EDGAR FILING

The Holder understands and acknowledges that the Company may be required
pursuant to applicable securities laws to file this Agreement on SEDAR and
EDGAR. By completing this Agreement, the Holder consents to such disclosure and
authorizes the Company, if required, to file this Agreement on SEDAR and EDGAR.
If required by applicable Canadian Securities Laws, the Holder authorizes the
indirect collection of personal information pertaining to the Holder by the
Ontario Securities Commission (the “OSC”) and acknowledges and agrees that the
Holder has been notified by the Company (i) of the delivery to the OSC of
personal information pertaining to the Holder, including, without limitation,
the full name, residential address and telephone number of the Holder, the
number and type of securities purchased and the number and type of securities
surrendered in respect of the New Debentures, (ii) that this information is
being collected indirectly by the OSC under the authority granted to it in
securities legislation, (iii) that this information is being collected for the
purposes of the administration and enforcement of the securities legislation of
Ontario, and (iv) that the title, business address and business telephone number
of the public official in Ontario who can answer questions about the OSC’s
indirect collection of the information is the Administrative Support Clerk of
the Ontario Securities Commission, Suite 1903, Box 55, 20 Queen Street West,
Toronto, Ontario, Canada M5H 3S8, Telephone: +1 (416) 593-3684.

SECTION 20

MOST FAVORED NATION

The Company hereby represents and warrants as of the date hereof and covenants
and agrees that for a period of 45 days after the date hereof none of the terms
offered to any person or entity with respect to any exchange, amendment or
waiver (each an “Exchange Document”) relating to the Debentures or the New
Debentures, is or will be more favorable to such person or entity than those
terms applicable to New Debentures owned by the Holder, and this Agreement, the
New Indenture and the New Debentures shall be, without any further action by the
Holder or the Company, deemed amended and modified in an economically and
legally equivalent manner such that the Holder shall receive the benefit of the
more favorable terms contained in any such Exchange Document. Notwithstanding
the foregoing, the Company agrees, at its expense, to take such other actions
(such as entering into amendments to this Agreement, the New Indenture, the New
Debentures or any other transaction documents ancillary thereto) as any Holder
may reasonably request to further effectuate the foregoing.

[Signature page follows]

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

Golden Star Resources Ltd. By:  

/s/ Bruce Higson-Smith

  Name: Bruce Higson-Smith   Title: Senior Vice President Finance and Corporate
Development

 

[HOLDER’S LEGAL NAME] By:  

 

Name:

 

Title:

 